Bullard, J.,

delivered the opinion of the court.
This case was before us at February term, 1838, and then remanded for a new trial. The last trial resulted in a judgment in favor of the defendant, from which the plaintiff prosecuted the present appeal. For the principal facts of the case, we refer to the opinion first delivered. 11 Louisiana Reports, 587.
' In addition to the evidence before us on the former appeal, the defendants exhibit a plat, certified by the surveyor general, to be “ a true sketch from the plat of the originalsurveysj made of lots on the Bayou Grosse Téte, on file in his office.” This document proves that lots No. 26, 27 and 28, as described in the several patents, are contiguous to each other. The patents themselves, refer to an official plat of the survey of said lands, returned to the general land office by the surveyor general. We are to presume, that the sketch now presented, represents truly the survey to which the patent refers, and is the original from which the plat returned to the general land office was taken. In locating the plaintiff’s claim therefore, in 1830', the surveyor general overlooked or disregarded the former original and official survey, made by his predecessor, in conformity to which the land claimed by the defendants was sold and patented. It is clear that that location alone cannot affect the title of the patentee.
But, it is contended, that the plaintiffs had a previous survey or location, and a confirmation by act of congress, giving them a well defined tract of land, conforming to a survey, made in 1808, and which was filed with their claim ; and that their case must be governed by that of Boatoer vs. Walker ; in other words, that the confirmation according to that plat, is equivalent to a patent, and being of anterior date, must prevail. ^ '
There is nothing in the record to show, that the commissioners recommended a confirmation, with reference to any particular survey ; nor haspny act of congress been shown, which confirms it with definite and specific boundaries. In this respect-, the case differs materially, from that above mentioned, in which there was shown a special act of congress, *58granting a tract of land, within certain and precise bounda-nes. The survey of 1808, appears never to. have been noticed by the commissioners, nor is any reference made to it in any act of congress, to which our attention has been directed; and on comparing that survey with that of 1830, the courses and distances do not appear to coincide. We are not,, therefore, satisfied, that there had been previously to 1826, the date of the patents, any appropriation of the locus {n „u0 which was conclusive upon the government, and the case is strongly analogous to that of Lefebvre vs. Comeau, 11 Louisiana Reports, 321. The patentees have, in our opinion, the best title to the three lots in question,
fA special act granting°°a tract certain1 defined and precise equivalent’to a Soid^’the dland against any pre-located^ or fixed danes.e,Se boun_
The defendants are without interest to contest the plaintiff’s title, any further than as it relates to the land. covered by their patents ; and it is consequently superfluous to inquire, whether in point of fact, the claims of Franchebois & Reboul were confirmed by the acts of congress, as certified by the register.' Even admitting that they were so confirmed, the patents of 1826 must prevail.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.